 In the Matter Of CHENEY CALIFORNIA LUMBER COMPANYandLUMBERAND SAWMILLWORKERSLOCAL 2647Case No. 00-C-1195.-Decided December30, 1943DECISIONANDORDEROn October 25, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist from the unfair laborpractices found and take certain affirmative action, as set out in thecopy of the Intermediate Report attached hereto.None of theparties filed exceptions or briefs, or requested oral argument beforethe Board at Washington, D. C.The Board has considered the rul-ings ofthe Trial Examiner at the hearing and finds that no prejudicialerrors werecommitted.The rulings are hereby affirmed.The Boardhas considered the Intermediate Report and the entire record in thecase, and hereby adopts the findings, conclusions,, and recommenda-tions of the Trial Examiner.ORDER'Upon the entire record in the case, and pursuant to Section 10 (c)of the National LaborRelationsAct, the National Labor RelationsBoard hereby orders that the respondent, Cheney California LumberCompany, Greenville, California, and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Lumber and Sawmill WorkersLocal 2647, affiliated with the American Federation of Labor, or inany other labor organization of its employees, by discharging or re-fusing to reinstate any of its employees, or by discriminating in anyother manner in regard to their hireand tenureof employment or anyterm or condition of their employment;'(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,54 N. L R. B, No. 28.205 ,206DECISIONS OF NATIONAL LABOR RELATIONS BOARDjoin, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Clayton Block, Ira Ware, Leslie Allan, and LindsayGlenn immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority or otherrights and privileges;(b)Make whole Clayton Block, Ira Ware, Leslie Allan; and Lind-say Glenn for any loss of pay they have suffered by reason of therespondent's discriminationagainstthem, by payment to each of themof a sum of money equal to the amount which he normally would haveearned as wages from the date of his discharge to the date of therespondent's offer of reinstatement,lesshis net earnings during saidperiod ;(c)Post immediately in conspicuous places in and about its sawmillplant located at Greenville, California,and maintain for aperiod ofat least sixty (60) consecutive days from the date of posting, noticesto its employees stating : (1) that the respondent will not engage inthe conduct from which it is ordered to cease and desist in paragraphs1 (a) and (b) of this Order; (2) that the respondent will take theaffirmative action set forth in paragraphs2 (a) and(b) of this Order;and (3) that the respondent's employeesare freeto become and remainmembers of Lumber and Sawmill Workers Local 2647, affiliated withthe American Federation of Labor, and that the respondent, will notdiscriminate against any employeebecauseof his membership oractivity in that or any other labororganization;(d)Notify the Regional Director for the Twentieth Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.CHAIRMAN MILLIS took no part in the consideration of the above,Decision and Order.INTERMEDIATE REPORTMr. John Paul Jennings,for the BoardMr. Francis Cheney,of Medford, Ore., for the respondent.STATEMENT OF THE CASEUpon a charge duly filed June 1, 1943 by Lumber and Sawmill Workers, Local2647,affiliated with the American Federation of Labor, herein called the Union,the National Labor Relations Board,herein called the Board,by theRegionalDirector for the Twentieth Region(San Francisco,California),issued itscomplaint dated August 26, 1943, against Cheney California Lumber Companyof Greenville,California,herein called the respondent,alleging that the respond- CIIENEY CALIFORNIA LUMBER COMPANY207ent had engaged in and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act. Copies of thecomplaint, accompanied by notices of hearing thereon, were duly served upon therespondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance,that the respondent: (1) discharged Clayton Block and Ira Ware on or aboutMarch 19, 1943, and Leslie Allan and Lindsay Glenn on or about May 21, 1943,and has at all times since said dates refused and failed to reinstate said employeesbecause of their membership in and activities on behalf of the Union ; dischargedAllan and Glenn for the further reason that the respondent desired therebyto influence, and did influence, a Board election scheduled for, and held onMay 22, 1943, for the purpose of determining whether the respondent's employeesdesired to be represented for collective bargaining purposes by the Union; (2)during approximately September and October 1942, informed its employees thatit objected to their joining the Union, and that it might close the mill if the Unionsucceeded in organizing the employees ; during March 1943, questioned itsemployees regarding their union affiliations, and again advised its employeesthat it objected to their joining the Union and that they would be 'better off ifthey did not join the Union ; but instead should discuss their problems with therespondent through a committee of employees; and (3) by the acts above de-scribed, the respondent has interfered with, restrained, and coerced its employeesand is interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Subsequent to the hearing and on or about September 26, 1943, the respondentfiled its answer' in which it denied generally the commission of any unfairlabor practices, and alleged affirmatively that it discharged Block, Ware, Allanand Glenn for cause.Pursuant to notice, a hearing was held at Greenville, California, on September14 and 15, 1943, before Peter F. Ward, the Trial Examiner duly designated bythe Chief Trial Examiner.The Board and the respondent were represented bycounsel.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues, was afforded all parties.Atthe close of the hearing, counsel for the Board made a motion, without objection,that the pleadings in the proceedings be amended to conform to the proof.The motion was granted by the undersigned. Oral argument before the under-signed was_ waived by the parties.While all parties were afforded an oppor-tunity to file briefs with the undersigned, none has been received.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes, in addition to the above, the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a California corporation, organized early in 1942. Itoperates a sawmill near Greenville, California, where it is engaged in the manu-facture, sale and distribution of lumber and lumber products, including railroadties and studding. Its principal sales office is located at Tacoma, Washington.During the'year ending June 30, 1943, the sales of the respondent amounted toapproximately $285,000.During the same period the respondent manufactured'Up to the commencement of the hearing the respondent had filed no answer but re-quested and was granted the privilege of filing a formal answer after the close of thehearing. 208DECISIONS OF NATIONALLABOR RELATIONS BOARDapproximately .17,000,000 board feet of lumber.Approximately.8,percent' of- such"total sales was of products sold and delivered outside the State of California.The balance of such sales was of products sold and delivered F. O. B. Greenville.Itsprincipalmanufactured product consists of railroad ties which are soldto the Western Pacific and the Southern Pacific railroads, with the preponderanceof such sales going to the Western Pacific Railroad.B. B. Cheney, the respond-ent's president,testified that the respondent had contracts for the sale of ties with"most all the transcontinental railroads in this country."II.THE ORGANIZATION INVOLVEDLumber and Sawmill Workers, Local 2647, affiliated with the American Federa-tion - of Labor, is a labor organization, admitting to ' membership employeesof the respondent.IIITHE UNFAIR LA33011 PRACTICESA. Interference, rests aint, and coercionThe respondent first began operations at its Greenville, California sawmillearly in 1942The owners of the respondent corporation also operate the CheneyLumber Company, Inc, of Tacoma, Washington, and other companies. LionelPease who had operated a sawmill for one of the other Cheney companies, wasmade general manager and put iii charge of the respondent's Greenville mill.In or about September 1942, Alvin Waitts, employed as an edgerman, under-took to organize the respondent's employees on behalf of the AFL.He suc-ceeded, in having 17 or 18 employees sign union application cards.On or about September 20, Pease, having learned of the union activity inthe sawmill,called the employees together after working hours and addressedthem concerning the Union. In this connection, Waitts, credibly and withoutcontradiction, testified :Q.What did Mr. Pease say to you at that time?A.He told us he'd rather we wouldn't join no Union. That he'd ratherjust have a one big happy family down there and we'd work it out with usand himself and the Company.Q. Do you-remember what evel (else) he had to say?A.He told us that he'd pay us the Union scale and if we did join theUnion that there was some was overpaid the Union scale and they,would\auto-matically have to come down to the Union scale.Subsequently,Waitts asked Pease what he had against the Union and thelatter replied, "Well,-I'll tell you.I don't like them, and-I don't want adamn thing to do with them."Waitts further testified :By Mr. Jennings :Q Did Mr. Pease have anything further to say or did you have any-thing further to say at that time?A.He told me-oh, he had a kind of a story that if they [unions] gotinto a strike somewhere else that we'd have to kick in, you know and helpsave them, and all of that; and oh, that is about all he said at that time.'2 Pease was not called as a witness and all the testimony of this and succeeding wit-nesses who testified concerning statements and conduct attributed to Pease stands uncon-tradicted.The record discloses that Pease is no longer employed at the respondent'sGreenville mill.Its failure to produce Pease as a witness is discussed below. See foot-note No.18,infra., CHENEY CALIFORNIA LUMBER COMPANY209Harold Norberg, an employee who was present at the meeting, testified :Q. Now what did Pease say at that time?A.Well, he brought the Union up the first thing ; then he mentioned thathe understood we was wanting a Union in there and he said he reallydidn't see why we needed any.He'd pay union scales and I don't remem-ber if that was the time he granted seniority or not. I believe we had twomeetings.Lindsay Glenn, an employee, testified that in 1942 he "was fighting theunion"; that at such meeting he heard Pease state:' "I understand that you'retrying to organize here,-I wanted to talk to all of you,-I pay top wages and-I don't want no union here.What we want to make out of this is somethinglike a little family affair ;" and that Pease 'continued, "I can't see what youwant a union for, and pay out a dollar and a half a month or something likethat."At the time the above meeting was held Glenn worked from 12:00 noon until8: 00 o'clock p. in., as he filed saws after the mill closed down for the day.On thenight of the meeting Pease and Glenn had a discussion concerning the Union,during which, according to Glenn, Pease stated : "Glenn, before I would operateunder the Union, under the contract, I'd shut the god-damned thing down airtight."Employee Kenneth Blair testified that he was present at the time ofPease's speech.His version of the talk was as follows:He just said that he didn't want a Union, and if there was anything thatwe wasn't satisfied with, to come to him and he'd see if he couldn't settleitwith us without having a Union.Employee William Beem, who was present at the Pease talk, testified :Q. Do you remember what he [Pease] said?A.Well, he said that he didn't care to have the Union started, said we(sic)were satisfied and didn't want it changed, he wanted it kept that way.Just like a big family there, and he hated to see the boys pay out hard earnedmoney to keep up a union.Following the meeting at which Pease had expressed his anti-union views,Beem talked to him in his office, and' according to his testimony asked him "ifhe knew what he was doing in- regards to fighting the Union" and testified thathe [Pease] said "he didn't care much what he was doing.He was doing as hisown duty-he was doing his duty."Following the first meeting, above described, Pease held another meeting withthe employees during which a discussion was had concerning wages and sen-iority.-In this connection, Harold Norberg testified:Q. And did he call the men together in the same fashion the secondtime?'A. Yes, and he told them that he'd grant them seniority and we decidedthat seniority was the main thing we wanted there because there was a lotof the older men that weren't getting promoted the way they felt theyshould be and he, said he'd see that they got seniority. So we told himwell, if that was it we'd just drop the case of the Union.Pease also suggested, according to Norberg, "that there should be a committeeof three appointed to decide which o;ies should have seniority, which ones should567900-44-vol 54-15 210DECISIONSOF NATIONALLABOR RELATIONS BOARDhave certain jobs and which ones were capable of handling them * * * "'A committee composed of Jake Williams, Lindsay Glenn and Harry Majorwas appointed.The committee subsequently held conferences with Pease in the latter's office,at one of which Pease submitted a working agreement which,,Glenn testified,"-looked good and [was] reported to all the men that it did."As above stated Pease was not produced as a witness and the testimony ofWaitts, Harold Norberg, Glenn, Blair and Beem, as set forth above, was not con-troverted or denied.Each of the above named witnesses appeared to be andimpressed the undersigned as credible witnesses.From the above and uponthe record it appears that the facts as testified to by said witnesses occurredsubstantially as testified to by them, and it is so found.After Pease had called the employees together as above set forth, and informedthem that he did not want the Union in the mill, Waitts discontinued his organ-izational activities, because as he testified, "nobody would talk to me about theUnion at all." "-They wouldn't talk union any more." Union activity becameand remained dormant until on or about March 1943. At this time some of theemployees had become dissatisfied with the numerous shut downs of the mill andwere complaining of discrimination in the distribution of work.On or about March 23, Boyd Wyatt, who was employed by the District Councilof the Carpenters & Joiners, on behalf of the Lumber and Sawmill Workers, asan organizer, went to Greenville and undertook to organize the respondent's em-ployees.The mill was not operating on March 24, and on that day Wyatt meta group of the employees in front of the local post office and found that, due tothe fact that they felt they were being discriminated against, "they were justripe to join the Union."Wyatt succeeded in signing up some sixteen employeesto application cards in the course of thirty minutes on this occasion.By March25, he had secured 3 to 5 additional signers and, on March 25 called on Pease andadvised him that a majority of the mill employees had signed up in the Union,and asked Pease to negotiate a contract with the Union.Pease refused to do soand stated that he would rather have an election.According to Wyatt, Peasegot "hot-headed" during the interview and stated that he "would shut the Goddamned thing down . . . before he would- let it go Union." Pease alsostated that he doubted if the Union had a majority, whereupon Wyatt suggestedthat they call a National Labor Relations Board Examiner and have a cross-check of the cards against the mill pay roll.Pease countered with the suggestionthat the matter be turned over to the Labor Board "so it could be carried out ac-cording to Hoyle."As is set forth below, an election agreement was subsequentlyentered into.4Employee Ruel Smith testified credibly and without contradiction that he ac-companied Wyatt when the latter called on Pease on March 25, and requested thelatter to recognize the Union, which Pease refused to do. Smith took no part inthe conversation but, on the same day when he asked Pease for his pay check inorder that he could visit his brother at Pittsburg, California, who was about tobe shipped over seas, Pease replied, "Okay, but I don't like to sign a union man'scheck."aNorberg did not fix the date of this second meetingGlenn fixed it as having occurredin the spring of 1943From all of the circumstances disclosed in the record the under-signed is of the opinion that such meeting was held before the seasonal shut-down of themill, in 1942-3 and so findsThe testimony of Wiatts, Harold Norberg, Glenn, Blair, Bruce, and Wyatt, above re-ferred to is uncontroverted and, in themain,supported by corroborative testimony of othercredible witnesses and circumstances. CHENEY CALIFORNIA LUMBER COMPANY211As is set forth in detail in Section III B below, Ira Ware and Clayton Block,who each signed union application cards on March 24, were discriminatorily dis-charged.Ware was discharged on March 26 and Block on April 5.During April 1943 Wyatt filed a Petition for Investigation and Certificationunder the provisions of Section 9 (c) of the Act.Thereafter, a Field Examinerfor the Board went to Greenville, where an agreement was entered into'betweenthe Board, the Union, and the respondent for the holding of a consent election.The date of the election was first fixed as of June 2, 1943, but due to the inter-cession of Leslie Allan, employed as a lumber spotter, and other employees whoobjected to the long delay, an agreement was reached on May 19 to the effect thatthe election should be held on the following Saturday, May 22.At the time thenew date for the election was fixed, Wyatt designated Lindsay Glenn as an ob-server on behalf of the UnionGlenn and Allan were employed together on,a certain operation described below.On May 21, both were discharged under-instructions from Ben Cheney, respondent's president.Their discharges are;discussed in detail in Section III B below.The election was held pursuant to the agreement on May 22 at which timethe respondent challenged the votes of Glenn and Allan, on the ground thatthey had been discharged for cause and were no longer employees of therespondent.They cast challenged votes.The result of the election, withoutthe Glenn and Allan votes being counted, was 16 to 16, a tie vote.B. The discriminatory dischargesThe complaint alleges in substance that the respondent discharged Ware,Block, Allan and Glenn because of their union activities and that Allan andGlenn were also discharged for the further reason that the respondent desired toand (lid thereby influence the results of the Board election held May 22, andreferred to above.The answer alleges affirmatively and in substance that the respondent dis-charged Block on or about March 19, 1943, for "his repeated failure to reportfor work on occasion too numerous to mention" ; that it discharged Ware on or.about March 19, 1943 "for reasons of willful failure and refusal to do the workassigned to him, thereby causing undue hardship on fellow employees ; andthat it discharged Allan and Glenn for willful disregard of its orders and"performing their work in such a manner as to cause the breakdown of machineryand the endangering of lives of fellow employees."The facts concerning eachof the discharges are considered below.`During March 1943, Ware, Block, and Albert Norberg discussed and advocatedthe Union with other employees.Among others, this pro-union group had anargument with Herman Higday, (who had succeeded Jake Williams as foremanin 1943), Joe Josephson, and George Christiansen.' During this argument.Higday stated, according to the uncontradicted and credited testimony of AlbertNorberg, as follows :He [Higday] says if we didn't like where we was working and trying tocause trouble is what they thought it was to get the Union in there, whywe could go some other place.A few days after Norberg, Ware, and Block's argument with Higday and theothers, Albert Norberg was called to the office by Pease, who advised him that5The evidence and the records of the respondent reflect that Bock was discharged on,April 5,1943 and that Ware wasdischarged on March26, 19438Higday and Christiansen had accompaniedPease when the latter went from the Stateof `Vashington to Greenville to take charge of the respondent's sawmill. 212DECISIONSOF NATIONALLABOR RELATIONS BOARDhe (Norberg),i Ware and Block were talking too much, and that if he did notstop such talking he would have to let Norberg go.When Harold Norberg, a brother. of Albert, learned of Pease's threat to dis-charge the latter, he called on Pease concerning such threat.According tothe undisputed and credited testimony of Harold Norberg, Pease said thatBlock,Ware and Albert Norberg were doing too much talking and that he hadalready decided that he was going to discharge Block and Ware, and he thoughthe would have to discharge Albert Norberg too, "if he didn't quit talking somuch."With reference to Ware, Norberg quoted Pease as saying, "He wasstirring up too much trouble trying to get themen organized."Norberg furthertestified that he told Pease, that ". . . I thought he better leave him [Albert]on there or else I didn't care whether I stayed either."As a result of HaroldNorberg's talk with Pease, Albert was permitted to continue at work.'Blocktestified credibly, without contradiction and the undersigned finds, thatlie was first employed by the respondent in May 1942 and worked during theentire season, except during a period in July 1942 when he had an appendicitisperation.He worked continuously thereafter except for the seasonal shut-down during the winter of 1942-1943, and on March 18, 1943, he went to theiospitalwith an infected finger, where he remained until March 23, when hegvas discharged from the hospital.On March 24, while en route to the doctor'soffice,he passed the post office where a group of the employees were signingunion application cards, and he too joined the group and signed a union card.Jake Williams, who had acted as foreman In 1942, was present near the groupof signers at this time.During the time Block was absent from work due to his infected finger hespent part of the time about the mill.He testified,without going into detail,that on one occasion Pease tried to "explain to us where he thoughf we waswrong about the Union," and that, on this occasion Foreman Higday referredto the "stir-up" about the Union as an "Oakie-flourish."Block was released for duty by his doctor and returned to work on April 5.He was immediately sent to Pease by Higday. Pease advised him that hecould use him no longer and discharged' him, giving as his reason that his"work was no good." Block was given a termination slip which recited thatthe reason for the discharge was "Failure to do his work."Upon Block's pro-test, Pease later replaced the termination slip with another one which recited"To take a' more' essential job in logging industry for Alton Jacks."Block wassubsequently employed by Jacks.8r,Following Block's discharge,Wyatt called on Pease concerning the matterand asked why Block was discharged. Pease replied that he had "dischargedClayton Block because he was absent 'from work so much . . "T,On theday of this conversation, Pease had so fully determinedto also discharge AlbertNorberg that he hadhad prepared and deliveredto Norberg, not only his current pay check,but a check for the immediatelyprecedingwork which customarilywas held upand paid thefollowingweek.Such payments in fullwere onlymade on the occasion of a discharge.Notwithstanding this, however, and entirely because of Harold Norberg's intercession, thedischarge of Albert was not made effective.sActually, Block had made a tentative arrangement to go to work for Alton Jacks at suchlater date as Jacks' operation could use him, and intended to quit the respondent's employwithin a few weeks, at the time he was discharged` The record does not reflect how orwhether this information reached Pease, although Block testified that, when he was dis-charged he announced to a group of employees at the mill that "I didn't care if Lionel didfireme, that I was going to quit in a couple of weeks anyway, because I had a job withMr. -Jacks "_ CHENEY CALIFORNIA LUMBER COMPANY213Other than Block's testimony that Pease told him that he was dischargedbecause his "work was no good" s and the statement made by Pease to Wyattthat Block was discharged because he was "absent from work so much," thereis no evidence to support the allegation of the answer that Block failed to reportfor work "on occasions too numerous to mention."While Pease was not pro-duced as a witness, assumingarguendothat the respondent could not haveproduced Pease as a witness, it could have introduced employment recordsshowing the days the mill operated and the days that Block was at work.This it did not do.The record discloses that Block was absent on two occasionswhen confined to a hospital and did not otherwise unduly absent himself fromwork, and it is so found.From the foregoing it is found that some days priorto April 5, 1943, while Block was absent because of illness, the respondent de-termined to discharge him because of his activities on behalf of the Union ; thathis work had not theretofore been a subject of criticism and that he had, infact, been regular in his attendance at work except when sick and away fromhis work on instructions from his doctor, of which the respondent was fullyadvised, and that on his return to work on April 5, the respondent did, in factdischarge him for the reason that he had engaged in union activities and notfor the other reasons above set forth.Warewas first employed by the respondent on or about July 1, 1942 and workedcontinuously until the seasonal shut-down for the winter of 1942-1943.Duringthe shut-down he was employed at Hurlong, Minnesota, on a war jobPrior toMarch 1, 1943, Ware got in touch with Pease and asked him if it would beadvisable to quit his Hurlong job and return for work at the mill.Pease replied,"I might not be able to put you on immediately, but [will] within a few days."Ware finished out the month at Hurlong and returned to Greenville about March1, and shortly thereafter Pease returned him to work.Prior to his discharge,Ware's work had never been criticized by Pease or by the foremen.10Ware had been a member of the A. F. of L. for about 31/2 years and during hisentire employment with the respondent, consistently wore a union button.OhMarch 24 he signed a further designation card with the Union at the post office,and assisted in having others sign application cards.He was one of the groupof three composed of Albert Norberg, Block and himself who, shortly before,had argued with Higday, Josephson, Christiansen and other anti-union employees,on behalf of the Union. As found above, Pease complained to the Norbergbrothers that Ware "was stirring up too much trouble about the Union." OnMarch 26, Williams, the former foreman, asked Ware if those who hadsigned union cards had a right to back out if they wanted to, and was advisedby Ware that he did not think so. On or about March 22, Ware made arrange-ments with Pease to go to Reno, Nevada, with his son who was seeking to join theUnited States Navy, and thus did not work from on or about March 21 untilMarch- 26.When Ware returned to work on March 26, Pease met him and toldhim that he would not need him any more.When Ware asked the reason forhis discharge, Pease replied that Ware let the other men "on the pond" do allhis work.Ware responded, "The reason you are letting me go is because youknow I'm pretty heavily in these union activities." Pease replied "No" .. ."You can leave it to the boys." . . . "You left all your work for them to do,wouldn't- put the logs up".However, the respondent produced no testimonyto support this.O This reason was not alleged in the answer, notwithstanding the answer was not pre-pared or filed until after the close of the hearing.10These findings are based upon the credible and uncontradicted testimony of Ware 214DECISIONSOF NATIONALLABOR RELATIONS BOARDWhen Wyatt sought to learn the reason for Ware's discharge, Pease advisedhim "for failure to do his work," and that "one other man" had complained aboutWare's work.Pease also advised Wyatt that he wanted to "can" Ware "beforethe Union came into existence" and that he was "doing it now because later, whenthe Union came in he wouldn't be able to."Ware got a job about a month afterhis discharge and had made efforts to get one prior to that time."Other than the foregoing, there is no evidence in the record to support thecontention of the respondent that Ware was discharged for willful failure to dohis work, "thereby causing undue hardship on his fellow employees."As abovefound, Pease was not produced as a witness nor were any of the "fellow employees"called to support the respondent's contentions.In view of the above and the record and Pease's statement to the Norbergbrothers that Ware talked too much and "was stirring up too much trouble tryingto get the men organized," and in the light of the respondent's anti-union back-,ground, particularly as disclosed by Pease's actions, it is clear and the under-signed finds that Ware was discharged on March 26, for the reason that heengaged in union activities.In order that the contentions of the parties concerning the discharge of Glennand Allan may be discussed with some clarity, it is necessary to consider certainoperations having to do with the "edger" on which they were jointly employed.An edger is operated directly by an edgerman, a lumber spotter and a strip catcher.The timber comes to the edgerman in "slabs" 8 feet long, by means of rolls and isfed onto an edger table about 7 feet wideHere it is handled by a lumber spotterwhose duty it is to spot the lumber against the straight edge (saws).Hestraightens the lumber on the chain (by which it is moved forward) in orderthat both sides may be trimmed as the lumber goes through the saw.A lumberspottermust also pull out any "bad" lumber. From the edger the lumber,2 x 4's in this case, goes to planer.A strip catcher's duty is to catch the strips or edgings that are cut from thelumber (2 x 4's) and dispose of them in the proper place.Under the edger tableand the big chain that transports the lumber is a "big"' conveyor which carriesrefuse to the burner for disposal.Prior to the spring of 1943, all strips andbad lumber were thrown into the big conveyer, except that for a time when itwas piled on "horses" to be trucked away and used for fuel.Approximately in April 1943, the respondent constructed a second conveyer,called the "hog," which was built along the side of the edger table on which thestrip catcher worked.The hog was elevated and carried strips and bad lumberto a point where the material is ground up or "hogged" and made ready forburning or disposal otherwiseShort strips or short pieces of bad lumber if not caught or handled by eitherthe strip catcher or lumber spotter, would "rake off" in to the big conveyerand would on occasion catch on a "bucket" and cause the chain to break, unlessa man was posted at a certain point on the big conveyer to abstract them.The speed at which lumber may go through the edger is determined by theamount of lumber delivered to the edgerman. "If it comes in fast you have toshoot it through fast," and the strip catchers "have got to handle it." It wasnecessary at times for the lumber spotter to climb upon the edger table to getshort strips.This could be done if lumber does not come through too fast. Sub-13Following his discharge, Ware applied without success for employment at the otherlocalmills, at least one of which could not employ him because it had not yet gone intoproductionHe could have obtained employment in other communities but was unwillingto leave his home in Greenville for that purposeHe remained unemployed for about amonth when he obtained a job in a local box factory and was still employed there at thetime of the hearing. CHENEY CALIFORNIA LUMBER COMPANY215sequent to the time Glenn and Allan were discharged,a bell was installed foruse by the strip catcher with which to notify the edgerman when the lumberstarted piling up.Also subsequent to the discharge of Glenn and Allan, a newconveyer chain was installed.Glenn,who had worked at "sawmilling"some 15 to 20 years,was employed bythe respondent in February 1942.He first worked at building the mill andrepairing.After the mill went into operation he worked on different jobs andwas eventually assigned to a yard job with a raise in pay. Thereafter he wasassigned to fill different vacancies of absent employees as they occurred.He ineffect became a utilityman, and socontinued until on or about April 1943.As-found above he was opposed to the Union in 1942.He became a member of thecommittee proposed by Pease.During March 1943, he took time off to visit ason at San Francisco who is in the military service, and returned about March27.Upon being advised that a majority of the employees of the respondent hadjoined the Union,he decided to do likewise and signed a union application cardon March 27.Glenn then talked with Pease. In this connection, Glenn testified :Well, I says, "Lionel, she went Union while I was gone," and he said "No."I said,"Yes, the majority signed up."And I said, "I signed up," and whenI said that he said "Well, Glenn !"He further testified that Pease contended the Union had not signed a majority,and when Glenn insisted to the contrary,Pease replied,"They just told you ago-damned(sic) lie to get you to sign."When Glenn informed Pease that hehad seen the cards and told that he had signed,the conversation ended.Priorto his joining the Union, Pease was always friendly toward Glenn.Thereafterhe would pass Glenn without speaking.Upon his return from San Francisco, Glenn worked on the chain a day ortwo and then was assigned to the edger as a strip catcher. At about this time,Glenn sought to claim an oiling job through his claim of seniority, and in com-pany with Harold Norberg, called on Pease on Sunday to discuss it.Pease saidthat he would lose four or five men if he gave the job to Glenn.Through Norberg'sinsistence Pease agreed that the men could vote on it on Monday, the following'day.On Monday, Glenn canvassed the employees and explained the plan fora vote to themPease, however, refused to permit the vote to be taken and gavethe oiler job to George Christiansen, who was actively opposed to the Union.Glenn succeeded in signing 11 employees to union applications and was other-wise active on behalf of the Union.He wore his union button, which causedForeman Higday to remark : "-that God-damned button you got don't meannothing, nothing but a damn fool would wear that anyway."On May 19, and after the election referred to above was set for May 22,Wyatt designated Glenn as the Union's observer at the electionOn May 20Higday kept unusually close watch over Glenn and on a number of occasionsaccused him of throwing short strips in the big conveyor, a charge Glenn deniedand suggested that Higday talk to Allan, who as is set forth below, had permis-sion to use the big conveyor when necessary. President Cheney also kept amore or less close scrutiny over Glenn on this day.Glenn, who realized thatliewas being closely watched, exerted himself in an effort to properly performhis job."Glenn's discharge on May 21 is discussed in conjunction with Allan'sdischarge set forth below." The evidence reflects that,with the conveyor then in use,short strips falling or thrownon it'frequently became caught and caused the conveyor chain to break unless a man wasspecially stationed to free them.This condition is intimately connected with the dischargeof Glenn and Allan and is dealt with at length in conjunction with Allan's discharge. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDAllan,a brother-in-law of employeeBlair, wasemployed by Pease on or aboutApril 15, 1943 following some correspondence between the parties.At the timehe was employed he asked Pease if the job was "unionized or not," and Peaseanswered, "No."Allan stated that he was a "union member, and wanted toknow."Allan added, "It won't interfere with my work." After working as aslasher for two days Allan took over the lumber spotter's job and thereafterworked on the edger table with Glenn.When he first started to work Allanthrew all the strips in to the big conveyor, the hog not having been installed.On occasion it was necessary for him to climb upon the edger table to recover shortstrips.This he could do if lumber was not coming through too fast.After Allan had been at work for a time the hog conveyor was installed, afterwhich he was instructed to and did put all "possible" strips into the hog con-veyor.After the hog conveyor had been in operation for a time, the respondentcaused the big conveyor to be "boxed" to the end that it would be impossiblefor strips to be thrown into it.As a result of such "boxing" short strips, notfindingan outlet into the big conveyor, would cause the lumber to pile up, makingis necessary for Allan to climb onto the table and release the piled-up lumber.Allan then told Higday that unless the floor was taken off the big conveyor "towhere those short ongo through," he would quit.Higday refused to removethe floor and Allan did quit.Thereafter the respondent assigned two of its "best men" to handle the lumberand determine whether it was necessary to take the floor out or not. On thefollowing day Allan returned to the mill for his release and Higday asked himif he would take his job back. Allan replied that he would do so if he "couldthrow these strips under [into] the conveyor that it is impossible for me toget in the hog, I'll take it back.Otherwise, no soap."Higday told him to takethe job on those conditions and he did so.Thereafter neither Pease nor Higdayever told Allan not to throw strips into the big conveyer.He continued to usethe big conveyer for strips that he was unable to put in the hog conveyer.Heso used it on May 20, at the time when Higday was criticizing Glenn concerningthe strips.'Allan was a member of the United Brotherhood of Carpenters and Joinerswhen he was hired. On April 15 he signed a further designation with Local 2647.Prior to the scheduled election he was requested to solicit three employees formembership whom the Union "seemed to be afraid to approach." Allan talkedto the three men and succeeded in signing one to a union application.Allan was the "ringleader" of the group of employees who sought to have theelection moved up from June 2 to May 22.As a result of Higday's "raising the devil" with Glenn on May 20, he andAllan decided to discuss the matter in person with Cheney.Allan contactedCheney and asked for an appointment. Cheney told Allan that he (Cheney)would see Pease and advise them what time Cheney could see them. Cheneylater fixed the time for the meeting as 7: 00 o'clock on the night of that day.Later Glenn concluded that "it wouldn't be worth while to talk to" Cheney, and -Allan cancelled the date.When Glenn and Allan reported for work on May 21, Higday sent them tothe office to see Pease.When Pease arrived he told them that the strips theythrew into the big conveyor caused a breakdown, but did not tell them they werefired.Cheney, however, did state that they were fired.Pease then issued termi-'aThese findings are based on the credible and uncontradicted testimony of Allan.Hig-day, though not shown to be unavailable, was not produced as a witness. Cheney, in histestimony,referred to Allan's conduct in this instance as "the kiddish fit" but did notdispute the fact that Allan returned to work under the conditions related above. CHENEY CALIFORNIA LUMBER COMPANY217nation slips to them which recited that each "left voluntarily."Many of theemployees gathered around the office and threatened to go on strike, but returnedto work after Glenn advised them to do so."On May 22 Glenn acted as observer of the election as the Union's representativeand both voted challenged ballots.The respondent contends in substance and effect that Glenn and Allan weredischarged for throwing strips into the big conveyer. In support of such con-tention Cheney testified that he personally requested them not throw such strips'into the big conveyer.Both Glenn and Allan denied that Cheney made sucha request.The undersigned does not credit Cheney's testimony in this regard.1bThe record clearly discloses that Higday did accuse Glenn-of putting short-strips into the big conveyer and that in each instance Glenn told Higday thathe was not putting the strips in such conveyer and advised Higday to talk toAllan.The credible evidence discloses that Allan was putting the short stripsthat he could not get into the hog conveyer into the big one, and that no onecautioned him against so doing.This was all pursuant to his arrangement withHigday as described above." On the evidence and the record, the undersignedis convinced and finds that Glenn did not throw any strips into the big conveyeron May 20, and that Allan did so only to the limited extent necessary.The record discloses that it is not possible even with the new conveyer chainwhich the respondent installed in June 1943 and after the Glenn and Allan dis-charges, to keep strips out of the conveyor.Ernest Davis, who succeeded toGlenn's strip catcher job, called as a witness for the respondent, testified thatthe small strips that break up do fall through into the conveyer.Also, in thisconnectionWaitts testified without dispute, "but the short ones that come outthere, sometimes in spite of all you can do you can't keep them from it[conveyer]."It is clear from the record and undisputed that the conveyer chain in questionwas an old one which broke down frequently both before and after Glenn andAllan worked on the edger table, and from causes other than and in additionto short strips being thrown into it. It is significant that since the dischargeof Glenn and Allan a new conveyer chain has replaced the old one and a bellsystem has been added to permit the strip catchers to warn the edgerman whenthe lumber is coming through too fast.In view of the foregoing and the record, it appears that the respondent's of-ficers and agents, being opposed to the Union and seeking a means of influencingthe election results, deliberately harassed Glenn by false accusations on May 20,and in order to deprive the Union of the benefit of their votes at the forthcom-ing election, on May 21 discharged Glenn and Allan because of their unionactivities and in order to adversely influence said election, and it is so found 17C. Concluding findingsAs found above Alvin Waitts during on or about September 1942 initiated amovement for the purpose of organizing the respondents' employees and suc-ceeded in procuring from the employees 17 or 18 signed applications for union14Three employees did quit their jobs as a result of the discharges, and did not return.11 See footnote No. 19.16 It should be noted that the undisputed evidencedisclosesthat at the time Allan quithis job, as aboveset forth, the big conveyer had been "boxed" over or floored so that it wasimpossiblefor strips to be thrown into it. Since it was possible for strips to be thrownintoit on May 20, the flooring must have been removed, and the undersigned so finds.17At the time of the hearing Glenn was employed at the Bethlehem Shipyards, Alameda,California, and Allan was employed by Yuba Manufacturing Co., Benicia, California. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDmembership.When Pease learned of the union activity, he called the employeestogether and advised them that he was opposed to having a union at the milland preferred that they have "one big happy family" there instead'. Peasestated that he would pay the union scale of wages and in effect he warned themen that since some were paid more than the union scale, their wages wouldbe automatically reduced in the event the union came into the mill.He advisedcertain employees privately that if the union came in he would "shut the god-damned thing down." Pease told Waltts that in the event the Union camein and subsequently had strikes elsewhere the employees would have to "kick'in" and help save them.As found above Pease held a second meeting at whichhe agreed to grant seniority to the mill employees and suggested that the em-ployees select a committee to pass on questions of seniority.After the com-mittee was appointed as suggested Pease submitted a proposed agreement,which "was better than the Union."After Pease had voiced his opposition to the Union in September 1942, unionactivity discontinued completely and did not revive until about March 1943.At this time Pease again took steps to discourage such activity, first by the'discharge of Ware and Block and subsequently by the discharge of Glenn andAllan.The latter discharge occurred on the eve of an election held on May 22to determine whether the Union should be selected as the bargaining repre-sentative.Also, as found above, Pease, Foreman Higday and former Foreman Williamsmade anti-union statements to a number of the employees none of which aredenied in the record.'The respondent offered no affirmative proof in support of the reasons alleged inits answer for the discharge of Ware and Block. In support of its alleged reasonsfor the Glenn and Allan discharges it relies in the main on the testimony ofPresident Cheney,' who testified that he personally told Glenn and Allan not to38Neither Pease, Higday or Williams,althoughnot shownto beunavailable were calledas witnesses.The record discloses that these three left the respondent's Greenville Millin June 1943, and that Pease was employed for a time in one of the mills belonging to theCheney family.The respondent at no time pleaded surprise or asked for a continuance ofthe hearing in order to secure the attendance of Pease or the former foremen named inthe testimony herein.President Cheney testified that he did not know the whereaboutsof Pease, but stated in substance, that he understood that Pease had planned to acquire asawmill of his own.The Cheneys operate a number of mills in the Pacific coast states andhave spent many years in the lumber industry. The undersigned is convinced that if therespondent had desired the presence of Pease and the foremen at the hearing herein, itwould have had no difficulty in locating them and either had them attend the hearing orcaused their depositions to be taken. In view of the fact that the respondent did notclaim surprise or request a continuance and did not make arrangements to have them pres-ent, the undersigned is of the opinion and finds that the respondent would not expect Peaseand the foremen to deny many of the statements and acts attributed to them, as above setforth.This conclusion is strengthened by the fact that the respondent offered proof andstressed the fact that the present general manager and foreman have engaged in no anti-union activities18 Cheney did not impress the undersigned' as a credible witness.He denied having everdiscussed the Union affiliation of the men with Pease or that he knew of Pease's activitiesin connection with the UnionThe undersigned does not believe that Pease would havetaken the steps which he did to stifle the union's efforts; grant them seniority; and pro-pose an agreement without Cheney's consent or at least without his knowledge. It is im-probable that Pease would grant seniority without telling Cheney of the fact that the menaccepted the agreement for it in lieu of the Union, as was testified to by Harold Norberg.La Fleur, the present manager who was at the mill in April 1943 installing the hog andother machinery, Manning, a sawyer who admitted his antagonism to the Union and Pettiea planner man, all testified that Allan and Glenn had been instructed not to throw strips in CHENEY CALIFORNIA LUMBER COMPANY219throw strips into the big conveyor and that they nevertheless did so.The un-dersigned is convinced that the operations of May 20 were no different than onother days, except that there was a premeditated effort on the part-of Higdayto harass Glenn in order to have a pretext to justfy his discharge prior to theelection.While the record discloses that Pease promptly accepted the suggestion thatthe consent election be moved up from June 2 to May 22, it also discloses consider-able unrest,existed among the employees, which unrest resulted in most of themen leaving their work upon learning of the discharge of Glenn and Allan onMay 21.Upon all the evidence and on all of the circumstances in this case, the under-signed is convinced and finds that by discharging Ira Ware on March 26, 1943,Clayton Block on April 5, 1943, Lindsay Glenn and Leslie Allan on May 21, 1943,the respondent discriminated in regard to their hire and tenure of employment,thereby discouraging membership in the Union, and by the statements and activ-ities of the General Manager, Lionel Pease, and its Foremen Herman Higdayand Jake Williams," the respondent has interfered with, restrained and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMEBGEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and- the free flow of commerceV.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.The undersigned has found that the respondent has discriminated in re-gard to the hire and tenure of employment of Clayton Block, Ira Ware, LeslieAllan, and Lindsay Glenn, thereby discouraging membership in the Union. Inorder to effectuate the policies of the Act, it will be recommended that therespondent offer to Clayton Block, Ira Ware, Leslie Allan, and Lindsay Glennand to each of them, immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniority or otherrights and privileges, and that it make them whole for any loss of pay theymay have suffered by reason of the discrimination against them, by paymentto each of them of a sum of money equal to the amount which each normallywould have earned as wages during the period from the (late of the discrim-the conveyor after the hog was installedIn view of Allan's undisputed testimony thatHigday had authorized him to do so when necessary and the fact that he did so withoutobjection from Higday, this testimony is not credited as to Allan being instructed to re-frain from using the conveyor.On the contrary, it is found that Allan so used the con-veyor by special permission from HigdayAs to Glenn, it is found that he had been soinstructed and that he followed such instructions at all times, although there was occa-sions over which Glenn had no control when strips would fall into the conveyor from theedger table.,20 Jake Williams was a foreman during all of 1942 and a part of 1943. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARD:;nation againsthim, to the date of the offer of reinstatement, less his net earn-Ingsn duringsuch period.Upon the basis of the above findings of fact and upon-the entire record inthe,case, the undersigned makes the following :CONCLUSIONS of L .-,w1.Lumber and Sawmill Workers, Local 2647, affiliated with the AmericanFederation of Labor, is a labor organization within the meaning of Section 2(5) of the Act2.The respondent, by discriminating* in regard to the hire and tenure of em-ployment of Clayton Block, Ira Ware, Leslie Allan, and Lindsay Glenn, therebydiscouraging membership in a labor organization, has engaged in and is en-gaging inunfair labor practices, within the meaning of Section 8 (3) of the Act.3.The respondent, by interfering with, restraining, and coercing its employeesin'the exercise of the rights guaranteed them in Section 7 of the Act, has engagedAn andis engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.4 The aforesaid unfair labor practices are unfair, labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Cheney California Lumber Company,and its officers,agents, successors and assigns shall:-1.Cease anddesist from :(a)Discouraging membership in Lumber and Sawmill Workers, Local 2647,affiliated with the American Federation of Labor, or any other labor organizationof its employees by discharging or refusing to reinstate any of its employees, orin any other manner discriminating in regard to their hire and tenure of employ-ment, or any term or condition of employment ;(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 of the Act.2 Take the following affirmative action which the undersigned finds willeffectuatethe policies of the Act :(a)Offer to Clayton Block, Ira Ware, Leslie Allan, and Lindsay Glenn,immediate and full reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority and other rights and privileges;(b)Make whole Clayton Block, Ira Ware, Leslie Allan, and Lindsay Glennfor any loss of pay they may have suffered by reason of the respondent's discrim-Anation against them, by payment to each of them of a sum of money in thewanner set forth in the above section entitled, "The remedy" ;n By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawful4ischarge and the consequent necessity of his seeking employment elsewhere.Seematterof Crossett Lumber Company and United Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union,Local2590,8 N. L. R.B. 440.Monies receivedfor work performed upon Federal, State, county,municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporation v. N. L. 12. B.,311 U. S. 7. CHENEY CALIFORNIA LUMBER COMPANY2,21(c)Post immediately in conspicuous places in and about its sawmill plant;located at Greenville. California, and maintain for a period of at least sixty (60)'consecutive days from the date of posting, notices to its employees stating:.(1) that the respondent will not engage in the conduct from which it is recomfmended that it cease and desist in paragraph 1 (a) and (b) of these recom-mendations; (2) that it will take the affirmative action set forth in paragraph 2(a) and (b) of these recommendations; and (3) that the respondent's employeesare free to become or remain members of Lumber and Sawmill Workers Local2647, affiliated with the American Federation of Labor, and that the respondentwill not discriminate against any employee because of membership in or activityon behalf of that or any other labor organization ;(d)Notify the Regional Director for the Twentieth Region in writing withinten (10) days from the receipt of this Intermediate Report, what steps- the:respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorin writing that it has complied with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take, the actioa'aforesaid.As provided in Section 33.of Article II of the Rules and Regulations of"tfie'National Labor Relations Board, Series 2-as amended, effective October 28, 1942:-any party may within fifteen (15) days from the date' of the entry of the'ordertransferring the case to the Board, pursuant to Section 32 of Article II of saidRules and Regulations, file with the Board, Rochambeau Building, Washington,,D. C., an original and four copies of a statement in writing setting forth suchiexceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motion%or objections) as he relies upon,,togetherwith the original and four copies of a brief in support thereof:A'srfurther provided in Section 33, should any party desire permission to argue:orally before the Board, request therefor must be made in writing to the Bbard'within ten (10) days from the date of the order transferring the case to the Board.PETERF.Wash,Trial Examiner.-Dated October 25, 1943.